Citation Nr: 0327777	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for inactive 
tuberculosis, with pleural scarring and volume loss of the 
upper left lobe, advanced pulmonary mycobacterium kansasii, 
and chronic obstructive pulmonary disease, to include as 
secondary to herbicide exposure.

3.  Entitlement to service connection for eczema (claimed as 
dermatitis), to include as secondary to herbicide exposure.

4.  Entitlement to service connection for epidermal 
occlusions, to include as secondary to herbicide exposure.

5.  Entitlement to an increased rating for shrapnel wounds of 
the left shoulder, scapular upper arm and supraclavicular 
area with retained foreign bodies, currently evaluated as 20 
percent disabling.

6.  Entitlement to an increased rating for shrapnel wounds 
perforating the flank through the abdomen, involving Muscle 
Groups XIX and XX, right, currently evaluated as 20 percent 
disabling.

7.  Entitlement to a compensable evaluation prior to October 
27, 2000 for scar, residual of a gunshot wound to the 
posterior left shoulder.

8.  Entitlement to an increased rating for scar, residual of 
a gunshot wound to the posterior left shoulder, currently 
evaluated as 10 percent disabling.

9.  Entitlement to a compensable evaluation for scars of the 
right scapula area, with retained foreign body in the upper 
right back tissue.

10.  Entitlement to a compensable evaluation for laceration 
of the scalp due to shrapnel.

11.  Entitlement to a compensable evaluation for scar of the 
right chest due to drainage tube and laparotomy.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By a rating decision dated in September 1997, the RO denied 
entitlement to an increased rating for shrapnel wounds of the 
left shoulder, scapular upper arm and supraclavicular area 
with retained foreign bodies, currently evaluated as 20 
percent disabling; denied entitlement to an increased rating 
for shrapnel wounds perforating the flank through the 
abdomen, involving Muscle Groups XIX and XX, right, currently 
evaluated as 20 percent disabling; denied entitlement to a 
compensable evaluation for scars of the right scapula area, 
with retained foreign body in the upper right back tissue; 
denied entitlement to a compensable evaluation for laceration 
of the scalp due to shrapnel; and denied entitlement to a 
compensable evaluation for scar of the right chest due to a 
drainage tube and laparotomy.  The September 1997 rating 
decision also denied service connection for epidermal 
occlusion, various pulmonary disabilities and dermatitis.  

In a rating decision dated in October 2000, the RO granted 
service connection for scar, residual of a gunshot wound to 
the posterior left shoulder, and assigned a noncompensable 
evaluation for this disability, effective from March 17, 
1997.  

The Board also notes that the RO denied service connection 
for squamous cell carcinoma in a December 2001 rating 
decision.  By rating action dated in January 2002, the RO 
increased the evaluation assigned for the veteran's posterior 
left shoulder scar to 10 percent, effective October 27, 2000.  
The veteran has continued to disagree with the assigned 
rating.  This case was previously before the Board in March 
2002, at which time it was remanded in order to afford the 
veteran the opportunity to testify at a hearing before a 
Veterans Law Judge at the RO.  That hearing was held before 
the undersigned in August 2002.

The Board also notes that entitlement to service connection 
for kansasii tuberculosis was denied by the RO in June and 
September 1977, and the veteran was notified of these 
determinations and of his right to appeal by letters dated 
following each of those decisions.  In addition, the RO 
denied service connection for kansasii tuberculosis due to 
Agent Orange exposure in a December 1979 rating action.  By 
rating action dated in September 1994, the RO denied service 
connection for residuals of exposure to Agent Orange.  In 
that decision, it was noted that the veteran apparently only 
referred to tuberculosis as being secondary to exposure to 
Agent Orange.  However, since those determinations, new 
Department of Veterans Affairs (VA) regulations have been 
implemented governing eligibility for service connection 
based on exposure to Agent Orange.  The Board will therefore 
consider the veteran's current claim for service connection 
for tuberculosis secondary to exposure to Agent Orange on a 
de novo basis.  See Routen v. Brown, 10 Vet. App. 183 (1997) 
(a change in a VA regulation can constitute new and material 
evidence under appropriate circumstances).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  There is no evidence of record in 
this case that the appellant has been furnished the notice 
required by VCAA, to include as specified in 38 U.S.C.A. 
§ 5103(a) and (b).  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

In addition, the Board points out that the veteran's service-
connected scars of the left shoulder, right scapula, scalp 
and right chest are evaluated pursuant to 38 C.F.R. § 4.118 
(2003).  It is significant to observe, however, that new 
provisions pertaining to the evaluation of skin disabilities 
became effective August 30, 2002, and the veteran has not 
been apprised of these changes.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should readjudicate the 
increased rating issues on appeal 
involving scars pursuant to revised 
criteria for rating scars contained in 67 
Fed. Reg. 49590 - 49599 (July 31, 2002); 
67 Fed. Reg. 58448 58449 (Sept. 16, 2002) 
(codified at 38 C.F.R. § 4.118 (2003)).  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may now 
be granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




